DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see pgs. 9-10, with respect to the Objections to the Drawings and Specification have been fully considered and are persuasive.  The objections to the drawing and specification have been withdrawn in view of amendments to the specification.
 Applicant’s arguments and amendments, see pg. 10, with respect to Claim Interpretation have been fully considered and are persuasive.  The amendment of “securing means” to “fastener” for claims 1 and 13 overcome the 112(f) interpretation.
Applicant’s arguments and amendments, see pg. 10, with respect to Claim Rejections – 35 U.S.C. § 112 have been fully considered and are persuasive.  The 112(b) rejections to claims 6-9 have been withdrawn in view of amendment.
Applicant’s arguments, see pgs. 11-12, with respect to the Claim Rejections – 35 U.S.C. § 103 of claims 1-5 and 13-15 by Kristiansen (US 2007/0167768), Jackson et al. (US 2008/0154123), and Barnard et al. (US 6,406,431), claim 6-8 and 10-12 by Kristiansen, Jackson, Barnard, and Kantorovich (US 2007/0123778), and claim 9 by Kristiansen, Jackson, Barnard, Kantorovich, and Ganguly et al. (US 4,926,871) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that “the signal processor is adapted to estimate a diameter of the subject’s bladder for each echo signal from the data pertaining to said at least one subset comprising at least two beams that are configured to be incident on the subject’s pelvic bone.” It is unclear how the signal processor estimates the diameter of the bladder from data obtained from beams incident on the pelvic bone. For the purposes of examination, the claim is interpreted as estimating the “diameter of the bladder for each echo signal from the data pertaining to said at least one subset comprising beams that are configure to travel through the bladder” as suggested by the language of claim 1.
For this reason, claim 6 and its dependents are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6-8, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen (US 2007/0167768) in view of Barnard et al. (US 6,406,431), Niemiec et al. (US 2017/0296148), and Kantorovich (US 2007/0123778). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) are presented in quotation marks.	
	Regarding claims 1 and 15, Kristiansen teaches a bladder monitoring system and corresponding method ([0002]) comprising a signal processor adapted to: receive data from a wearable bladder monitoring device (“the said portable fixture may have an integrated controller, which has electronic circuits, at least one microprocessor, memory storage and means for controlling the ultrasound signal transmission of the at least two individual transducer arrays, processing the ultrasound signals received by the at least two individual transducer arrays” in [0055]; Fig 1 and [0072], wherein “the individual is provided with a fixture in the form of a belt 2” with “apparatus 3 for the bladder measurement…arranged in the belt, based on a plurality of identical ultrasound transducers 4”), said device including: 
A fastener for securing the device to a subject's body (belt 2 “which may be attached to the individual being measured” [0037]); a phased array of ultrasound transducers (ultrasound transducers 4 of the phased-array type [0072]); and a phased array controller adapted to control the phased array to direct a plurality of ultrasound beams into the subject's body under a range of beam angles, wherein said data pertains to echo signals of said ultrasound beams (“at least one microprocessor…and means for controlling the ultrasound signal transmission of the at least two individual transducer arrays” in [0055] which inherently produce ultrasound beams and process 
However, Kristiansen does not teach wherein said plurality of ultrasound beams comprises subsets of ultrasound beams that are configured to travel through different anatomical structures comprising tissue, a bladder, and a pelvic bone, at least one subset of said subsets comprising at least two beams that are configured to be incident on the subject’s pelvic bone or wherein the signal processor is adapted to receive said data from the phased array and to process said data in order to identify an edge of the subject's pelvic bone proximal to the subject's bladder based on a shape or pattern of an echo signal of said echo signals, said echo signal pertaining to at least one beam of the at least two beams that are configured to be incident on the subject’s pelvic bone; determine an orientation of the wearable bladder monitoring device relative to the pelvic bone based on beam angle information associated with at least one of said echo signals; and derive bladder information from the data based on trajectories of the ultrasound beams passing through the bladder (“bladder volume” [0002]) as a function of the determined orientation of the wearable bladder monitoring device relative to the pelvic bone (underlined text not taught).
Barnard teaches an analogous bladder monitoring system including an ultrasound apparatus for imaging during voiding as the instant application. Specifically, Barnard discloses wherein said plurality of ultrasound beams comprises subsets of ultrasound beams that are configured to travel through different anatomical structures comprising tissue, a bladder, and a pelvic bone, and a wearable bladder monitoring device (Fig. 1) whose orientation relative to the pelvic bone based on beam angle information associated with at least one of said echo signals can be determined: “The relative physical arrangement of the ultrasound device 10 and the scan cone 12 which is sampled by the scan lines, relative to selected body elements, in particular pubis bone 18, bladder 20 and spine 22, is shown in Fig. 3. As indicated above, the ultrasound device 10 is designed and controlled in operation to sample a three-dimensional image cone volume which includes the patient's bladder” (Col. 2 lines 36-43).  Further, Fig. 3 (reproduced below) specifically shows scan beams penetrating tissue (absent the bladder or pubis bone) and scan beams penetrating the bladder, that correspond to a plurality of beams comprising subsets of ultrasound beams that are configured to travel through different anatomical structures.  

    PNG
    media_image1.png
    328
    306
    media_image1.png
    Greyscale

Modified reproduction of Fig. 3 of Barnard et al. (US 6,406,431).

Further, “The ultrasound device automatically recognizes and locates the bones of the pelvis, in particular the pubic bone and the lower spinal column. These bones can be identified because they have a significantly different acoustic impedance than tissue. In fact, they 
Additionally, Barnard teaches that “in the particular arrangement of the present invention, the operation of the device is controlled so as to produce a series of 24 B-mode scan line ultrasound signals to fully image the bladder, each scan line covering approximately 120° in a single plane, as shown in Fig. 3. Successive scan lines are separated in the embodiment shown by approximately 7.5° in a plane orthogonal to the scan line plane. The set of 24 scan lines, each covering 120°, provides what is referred to as the ultrasound interrogation signal. Such a system for producing an ultrasound interrogation signal, transmitting the signal to cover a defined scan cone, receiving the returning signal, and then processing the return signal to produce a three-dimensional view of the bladder, is known” (Col. 2 line 57 – Col 3 line 3). Given the known angles of the individual scan lines and the fixed location of the ultrasound transducers within the 
Barnard further teaches deriving bladder information from the data based on the trajectories of the ultrasound beams passing through the subject’s bladder as a function of the determined orientation of the wearable bladder monitoring device relative to the pelvic bone. Bladder voiding, defined as “the elimination of urine from the bladder” (Col. 1 line 11-12) and therefore the change in bladder volume, is the bladder information derived from Barnard during ultrasound scanning. “The ultrasound device automatically recognizes and locates the bones of the pelvis, in particular the pubic bone and the lower spinal column” so that “each three-dimensional video frame processed from the returning ultrasound signal is oriented so the absolute reference points remain stationary throughout the entire video sequence, on a frame-to-frame basis” (Col. 4 lines 31-34 and 40-43). Therefore, it is inherent to the system of Barnard to analyze the bladder information scanned as a function of the determined orientation of pelvic bone and, by virtue of the angle information cited for Barnard above, the orientation of the wearable bladder monitoring device relative to the pelvic bone.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kristiansen with the teachings of Barnard in order to provide “absolute reference points” in the body (i.e. static bone structures) allows for continuous localization of the ultrasound device during scanning (Barnard, Col. 4 lines 30-31).  
However, neither Kristiansen nor Barnard directly teach that at least one subset of said subsets comprising at least two beams that are configured to be incident on the subject’s pelvic bone (bolded text not taught).  Instead, Niemiec discloses an ultrasound system and method for majority of image frames have pubic bone only (that is, branch 702) where the pubic bone is over the majority of the image, the system prompts the user to move the probe unit 102 towards the patient's head as the probe unit 102 is placed too low over the pubic bone; …or if the processing detects that a majority of frames have pubic bone and bladder detected (that is, branch 706), then the location of the bone and the centroid of the bladder are used to prompt the user to adequately position the probe and rock it” ([0123]-[0125]). Here, “a majority of frames” is interpreted as multiple or a plurality of frames, which encompasses the at least two beams that are configured to be incident on the subject’s pelvic bone. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kristiansen with the operation method of Fig. 8 of Niemiec since “detecting an estimated location of the pubic bone may provide a ‘real-time’ landmark which may assist a user to locate the ultrasound probe in a suitable location to accurately image the bladder, even in the event of an empty bladder, and provide additional positional feedback to the user” ([0029]).
However, neither Kristiansen, Barnard, nor Niemiec explicitly teach identifying an edge of the subject’s pelvic bone proximal to the subject’s bladder based on a shape or pattern of an echo signal of said echo signals, said echo signal pertaining to at least one beam of the at least two beams that are configured to be incident on the subject’s pelvic bone. Niemiec discloses that its “pubic bone detection algorithm recognises that scanlines passing through the pubic bone will have significantly lower sum values due to the blocking nature of bone to ultrasound signals” 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kristiansen with the signal processing graphic 260 of Kantorovich to determine boundaries of different structures in the imaged region such as the pubic bone such that “a same position of device 30 is maintained” after removal or shifting of the device 30 ([0219]). 

Regarding claim 2, Kristiansen further teaches the bladder monitoring system of claim 1, further comprising the wearable bladder monitoring device in [0071]-[0072]: “Fig. 1 shows the torso of an individual 1 who is to have his bladder volume recorded” and “is provided with a fixture in the form of a belt 2, which may also be integrated in the waistband of the pants. The apparatus 3 for the bladder measurement is arranged in the belt.” It is inherent to a belt or wearable bladder monitoring device.  

With regard to claim 3, Kristiansen further teaches the bladder monitoring system of claim 2, wherein the wearable bladder monitoring device further comprises the signal processor as conveyed previously in [0055] for claim 1: “the said portable fixture may have an integrated controller, which has electronic circuits, at least one microprocessor, memory storage and means for controlling the ultrasound signal transmission of the at least two individual transducer arrays, processing the ultrasound signals received by the at least two individual transducer arrays.”

With respect to claim 4, the modification of Kristiansen teaches the bladder monitoring system of claim 2, wherein the wearable bladder monitoring device further comprises an orientation sensor for determining an orientation of the subject, and wherein the signal processor is adapted to determine an orientation of the wearable bladder monitoring device relative to the pelvic bone based on beam angle information associated with the at least one of said echo signals and an orientation signal from the orientation sensor (bolded text not previously disclosed) as previously disclosed in the analysis for claim 1 in Barnard (Col. 2 lines 36-43, Col. 5 lines 41-44, Col. 2 line 57 – Col 3 line 3, Col. 1 lines 11-12, and Col. 4 lines 31-34 and 40-43). The additional claim element of an orientation sensor for determining an orientation of the subject and utilizing subject orientation information from the orientation sensor to determine the orientation of the wearable bladder monitoring device relative to the pelvic bone is further taught by Barnard. Specifically, Barnard teaches a motion compensation technique (i.e., the change in position of the ultrasound transducer such as during a change in distension with bladder voiding) wherein “conventional three-dimensional microaccelerometers are used” (Col. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kristiansen to incorporate one of the orientation sensors of Barnard in its bladder monitoring device “for detection of motion of the ultrasound device on the patient” (Barnard, Col. 4 lines 27-29).  
 
Regarding claim 6 (see 112(b) analysis above), the modification of Kristiansen teaches the bladder monitoring system of claim 1, but does not explicitly disclose wherein the signal processor is adapted to estimate a diameter of the subject's bladder for each echo signal from the data pertaining to said at least one subset comprising beams that travel through the bladder (italicized text represents interpretation from 112(b) analysis). 
Kantorovich, which teaches an analogous bladder measuring device via an ultrasonic acoustic transceiver unit, instead discloses the calculation of “an inter-wall distance (distension) D… as D=D2–D1” (where D1 represents reflected ultrasound signal of the distance from the transducer to the front bladder wall 60 and D2 represents the reflected ultrasound signal of the distance from the transducer to the back bladder wall 70) in [0120] and illustrated in Fig. 1A. As per applicant’s own specification, “the term ‘diameter’ is used to refer to a cross-sectional length or width of the bladder between opposing bladder wall sections through which the ultrasound beam responsible for the echo signal propagates” ([0013]). Therefore, the inter-wall distance D for distension of the bladder is encompassed by the provided definition of ‘diameter.’ Kantorovich further includes an analogous “processing circuitry” to Kristiansen and Barnard, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kristiansen with the processing circuitry of Kantorovich in order “to determine a distance between near and far bladder walls…to estimate bladder fill level and/or other bladder parameters” (Kantorovich, [0017]). 

Regarding claim 7, the modification of Kristiansen of claim 6 teaches the bladder monitoring system of claim 6, wherein the signal processor is further adapted to, for each echo signal in said at least one subset calculate a first optimal frequency of its associated ultrasound beam for imaging an anterior boundary of the bladder at which a slope of an intensity change of said associated ultrasound beam when passing through said anterior boundary is maximized, and calculate a second optimal frequency of its associated ultrasound beam for imaging a posterior boundary of the bladder at which a slope of an intensity change of said associated ultrasound beam when passing through said posterior boundary is maximized (bolded text not yet disclosed). Kantorovich further illustrates in Fig. 2B and its associated text [0139] the calculation of multiple frequencies based on reflection from various parts of the ultrasonic scan path. Specifically, “a reflection 266 is from forward bladder wall 60. A range of frequencies where there is no reflection, 268, indicates the lack of reflection from urine, which generally includes no interfaces and no dispersive elements. A reflection 270 is a reflection from back bladder wall 70. Often, reflection 270 is similar in size than reflection 266, or even larger, due to the focusing effect of the far bladder wall… In an exemplary embodiment of the invention, reflections 266 and 270 from the bladder walls are detected based on their contrast with no-reflection range 268.” Fig. 2B from Kantorovich has been reproduced optimal frequency of the ultrasound beam imaging the anterior boundary of the bladder at peak 266 wherein the first red dashed arrow illustrates a maximum decrease in slope (i.e., negative signal amplitude change), and the optimal frequency of the ultrasound beam imaging the posterior boundary of the bladder is at peak 270, wherein the second red dashed arrow illustrates a maximum increase in slope (i.e., positive signal amplitude change). 

    PNG
    media_image2.png
    430
    867
    media_image2.png
    Greyscale
Modified reproduction of Fig. 2A of Kantorovich (US 2007/0123778) with the peaks representing an ultrasound beam passing through the anterior bladder wall and posterior bladder wall bounded by a shaded box, and slope changes indicated by red dashed arrows. The x-axis represents the beam frequency and the y-axis represents signal amplitude (i.e., intensity). 

The modification of Kristiansen further teaches wherein the signal processor is further adapted to instruct the phased array controller to generate at least one further ultrasound beam under the beam angle of the associated ultrasound beam with the phased array, said at least at least one further ultrasound beam having a frequency corresponding to at least one of the first optimal frequency and the second optimal frequency or an average of the first optimal frequency and the second optimal frequency, and estimate the diameter of the subject's bladder for said beam angle from the at least one further echo signal of the at least one further ultrasound beam. First, Kristiansen discloses the integrated controller, microprocessor, controlling means, and the phased array ultrasound transducers in [0055]. Kristiansen further discloses that “the means for controlling the ultrasound signal transmission and reception…may be understood as the method and electrical components for exciting the individual transducer elements, determining the frequency of excitation, setting time delays and the reception of the reflected ultrasound signals…are well known to those skilled in the art” ([0056]). Therefore, setting the specific scan plane of at least one further ultrasound beam is encompassed by this teaching. Regarding the first and second optimal frequencies, the evidence from Kantorovich as recited for the previous elements of claim 7 reads on the frequency of the at least one further ultrasound beam generated. With respect to the estimation of the diameter of the subject’s bladder from said beam angle from the at least one further ultrasound beam, Kristiansen discloses that the “size of a bladder is optimally measured by measuring the distance between the walls of the largest section of the bladder” ([0024]), which falls under the definition of the diameter from the applicant’s specification in paragraph [0013].    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kristiansen with the teaching of Kantorovich to produce an ultrasound beam with a frequency optimized for measuring the distance between front and back bladder walls in order to reduce noise and provide “more accurate distance determination in an organ such as the bladder where a significant part of the organ does not reflect (e.g., the urine between the walls)” (Kantorovich, [0020]).

With respect to claim 8, the modification of Kristiansen further teaches wherein the at least one further ultrasound beam comprises a first further ultrasound beam having the first optimal frequency and a second further ultrasound beam having the second optimal frequency. Kristiansen as laid out above for claim 7 provides at least one further ultrasound beam which is controlled to transmit the ultrasound beams from the phased transducer array at the first optimal frequency as determined from the ultrasound beam passing the front wall of the bladder and the second optimal frequency as determine from the ultrasound beam passing the back wall of the bladder from Kantorovich. 

In regard to claim 10, the modification of Kristiansen teaches the bladder monitoring system of claim 1, does not explicitly teach wherein the phased array controller is adapted to periodically generate said plurality of ultrasound beams. Kantorovich teaches “in an exemplary embodiment of the invention, one or more bladder parameters are sampled periodically, for example, every few seconds or minutes and changes in the parameter values are tracked” ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the phased array controller electronic circuit of Kristiansen with the periodic sampling of Kantorovich in order to provide “continuous measurement of bladder parameters” (Kantorovich, [0032]) during the different stages of distension of the bladder of a patient.

Regarding claim 11, the modification of Kristiansen of claim 10 teaches the bladder monitoring system of claim 10, wherein the signal processor is adapted to derive a bladder function from the data pertaining to the respective echo signals of the periodically generated pluralities of ultrasound beams. The evidence from Kantorovich used for claim 10 ([0032]) provides the teaching for the additional element of deriving a bladder function from data pertaining to the periodically generated ultrasound beams: The ‘bladder parameters’ “include wall thickness, volume, fill rate, urination rate and slow wave properties” ([0032]) which are indicative of a bladder function such as bladder voiding in Barnard. 
As for claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the phased array controller electronic circuit of Kristiansen with the periodic sampling of bladder parameters of Kantorovich in order to provide “continuous measurement of bladder parameters” (Kantorovich, [0032]) during the different stages of distension of the bladder of a patient.

With regard to claim 12, the modification of claim 10 teaches the bladder monitoring system of claim 10, wherein a frequency of said periodic generation is based on a previously determined bladder function by the signal processor (bolded text not yet disclosed). The bladder parameter periodically sampled of Kantorovich optionally includes “a discrete parameter, for example a urination event” ([0032]). Kantorovich goes on to disclose that “additionally, the tracked parameters are used to decide on alert situations” ([0032]), which necessarily depend on sampling (i.e., generating ultrasound beam to monitor bladder and obtain bladder parameter) at specific times based on a previously determined bladder function, such as a urination event. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the phased array controller electronic circuit of Kristiansen with the periodic sampling of bladder parameters of Kantorovich based on a previously determined bladder functions in order to track values for diagnosis, such as in “detecting an abnormally high bladder fill rate, which may indicate an abnormal dose of diuretics” (Kantorovich, [0032]). 

Regarding claim 13, Kristiansen further teaches the bladder monitoring system of claim 1, wherein the fastener comprises a strap attached to the wearable bladder monitoring device or an adhesive layer on a subject-facing surface of the wearable bladder monitoring device in [0037] (underlined text taught): “where the portable fixture may be arranged to be a strap.” Because the claim recites the fastener in alternative form, providing evidence for only one of the elements (i.e., the strap) is sufficient to read on the claim. 

Claim 14 is further taught by Kristiansen: The bladder monitoring system of claim 1, wherein the wearable bladder monitoring device further comprises a wireless communication module for communicating with a remote device is disclosed in [0057], wherein the “integrated controller may have an interface for communicating with external units selected from the group of computers, personal digital assistants and cellular telephones. This interface may be in the form of a wireless or wired connection between the integrated controller and the external unit.”

Regarding system claim 16 and associated method claim 17, the modification of Kristiansen teaches the bladder monitoring system of claim 1/the method of monitoring a bladder of claim 15, as well as wherein the phased array controller is adapted to control the phased array (ultrasound transducer 4 of Kristiansen) to direct the plurality of ultrasound beams such that a first ultrasound beam is generated under a first beam angle, a first echo signal is received for the first ultrasound beam, and a second ultrasound beam is generated under a second beam angle, different than the first beam angle, after the first echo signal is received for the first ultrasound beam via Barnard: First, successive scan planes, “following processing of the returned ultrasound signals in the scan plane” are obtained, such that “each successive scan line is rotated 7.5° around a common broad-side scan line relative to the previous scan line” (Col. 3, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kristiansen to include the steps of Barnard as an obvious approach to generating data at a given angle beam angle. In other words, the data can only be generated by transmitting and receiving the data at the same angle before continuing onto the next beam angle to in order to produce accurate and comprehensive information about the state of the bladder.  

With regard to system claim 18 and associated method claim 19, the modification of Kristiansen teaches the bladder monitoring system of claim 1/the method of monitoring a bladder of claim 15, the modification of Kristiansen further teaches wherein the signal processor is adapted to identify the edge of the subject’s pelvic bone by identifying a beam of the at least two beams that are configured to be incident on the subject’s pelvic bone that has the lowest beam angle: First, the evidence in Col. 4, lines 31-43 of Barnard teach the identification of the pubis °, thus suggesting a known association between the detection of the pubis bone 18 and an angle. Further, the evidence from Niemiec ([0123]-[0125]) as previously conveyed for claims 1 and 15 provides at least two ultrasound beams that are incident on the pelvic bone. Thus, the fully modified system of Kristiansen as previously conveyed for claims 1 and 15 identify the pelvic bone based on the plurality of beams that are incident thereon and the processor distinguishes the angles associated with each of the incident beam angles to determine the lowest beam angle.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kristiansen as presented for the same reasons as conveyed in claims 1 and 15. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen, Barnard, Niemiec, and Kantorovich as applied to parent claim 4, and further in view of Jackson et al. (US 2008/0154123).
Regarding claim 5, the modification of Kristiansen teaches the bladder monitoring system of claim 4, further comprising a data storage device storing a plurality of bladder models, each associated with a particular orientation of the subject, wherein the signal processor is adapted to retrieve a defined bladder model from the data storage device based on said orientation signal (bolded text not previously disclosed). For the purposes of examination it is noted that the computer memory of Kristiansen is capable of storing this information without modification. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the memory storage of Kristiansen to incorporate the memory of Jackson capable of storing models based on the orientation of the subject and to be retrieved by the processor in order “to relate the relative position to the anatomy being scanned” and to derive “at least in part, by the positions and anatomies in the . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen in view of Barnard, Niemiec, Kantorovich as applied to parent claim 6, and further in view of Ganguly et al. (US 4,926,871).
The modification of Kristiansen teaches the bladder monitoring system of claim 6 but does not disclose wherein the signal processor is adapted to estimate a bladder volume by fitting the estimated diameters of the subject's bladder to a defined bladder model and estimating the bladder volume from the fitting result (underlined text not taught). In an embodiment of Kantorovich, the “distance between near and far bladder walls” representing the diameter of the bladder at varying distension states “is used to estimate bladder fill level” (i.e., bladder volume) in [0017].
Ganguly, which discloses an apparatus and method for measuring the volume of urine a human bladder via ultrasound, teaches that “when all of the interwall distance estimates are completed and the average distance has been calculated, the distance information is used with an appropriate geometric model of the bladder and the estimated bladder volume is computed” (Col. 7 lines 20-24). Since the system of Ganguly estimates the bladder volume with an average interwall distance value, it is inherent that the value used for the estimating the bladder value is also an individual interwall measurements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the estimation of bladder fill level of Kantorovich in the in the modification of Kristiansen with the geometric model of a bladder of Ganguly in . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REMY C COOPER/            Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793